Citation Nr: 0127453	
Decision Date: 12/18/01    Archive Date: 12/28/01	

DOCKET NO.  01-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

The timeliness of a notice of disagreement to a February 1999 
rating determination.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to August 
1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO).  This rating determination found that 
the veteran had failed to file a timely appeal to a February 
1999 RO rating determination.  The veteran has appealed the 
September 2000 rating determination to the Board. 

The Board has reviewed the record to determine whether the 
claimant has raised additional claims, and particularly 
whether the veteran is in dispute with the current evaluation 
of his service-connected psychiatric disability and the 
effective date of the award.  With respect to a claim for an 
increased rating, the Board finds the veteran's statements in 
this regard are at most ambiguous.  The veteran appears to 
clearly rest the great majority of the references to an 
increased rating to his belief that he filed a timely notice 
of disagreement with the February 1, 1999, notice of the 
rating determination.  It is far less clear, indeed the Board 
does not find it clear at all, that the veteran is actually 
attempting to claim entitlement to an increased disability 
rating as a separate and new claim.  If the veteran is 
claiming entitlement to an increased disability rating, he 
should so notify the RO.

With regard to a claim for entitlement to an earlier 
effective date, the November 1, 2001, communication from the 
veteran makes references to the date of onset of the 
disability as 1972 and appears to allege that this should be 
the effective date of the award.  This matter is not in 
appellate status and is referred back to the RO for such 
action as is deemed appropriate. 

In light of the arguments explicit or implicit in the 
veteran's statements, the Board has considered the question 
of whether the veteran is competent to handle his own funds 
for VA purposes.  The record demonstrates, however, that the 
most recent evaluation of record fails to indicate the 
claimant is incompetent and, in fact, found him competent.  
Moreover, the Board does not find any basis in the quality 
and complexity of the arguments raised by the claimant to 
seek a further medical examination or opinion as to 
competence. 

In October 2001, the veteran revoked the authority of his 
service organization to represent him in this case.  
Accordingly, he is not represented before the VA at this 
time.  

The veteran appears to request that either the VA or his 
service organization representative provide him an attorney 
in this case for no charge.  The Board finds no statutory or 
regulatory authority under title 38, United States Code, for 
VA to appoint an attorney for the veteran, or to pay for such 
services.  The veteran's legal citations do not support his 
argument, as they do not pertain to claims arising under 
title 38, United States Code.  To the extent the claimant 
believes that the Americans With Disabilities Act (hereafter 
ADA) provides him the right of legal representation or any 
other right in connection with his claim under title 38 
United States Code, the Board notes that the ADA, 42 USCS § 
12131 et. seq., is not applicable to the Federal government 
and its agencies.  See Cellular Phone Task Force v. Federal 
Communications Commission, 217 F.3d 72 (CA2, 2000); Zingher 
v. Yacovone, 30 F. Supp. 2d 446, 452, affd, Zingher v. 
Vermont Division of Vocational Rehabilitation, 165 F.3d 1015 
(2d. Cir. 1999); Turgeon, v. Brock, 8 ADD 1240 (DC, NH 1994).  
Likewise, the Board finds no authority in 28 C.F.R. § 35.130 
to support the veteran's argument.  

The Board concludes that the veteran is obviously aware of 
his right to representation.  He was properly advised of his 
opportunities in the notice provided with his appellate 
rights.  He has exercised properly his right to dismiss his 
representative.  Since the veteran has dismissed his service 
organization representative, the Board can find no basis to 
refer this matter to the service organization for further 
argument or for consideration of the veteran's request that 
his service organization provide him with legal counsel.  His 
only action with regard to obtaining a new representative 
before the Board involves a request for actions that are 
beyond any legal authority governing claims for veterans 
benefits.  There is no indication in the record that the 
veteran is seeking additional time in order to obtain 
representation, or for that matter, that he has in mind a 
desire to seek representation in accordance with the law and 
regulations governing the provision of veterans benefits.  
Accordingly, the Board will proceed with the adjudication of 
this case.


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of facts pertinent to this claim under both the 
old and new criteria for the evaluation of claims.

2.  In December 1998, the Board granted the veteran's claim 
of entitlement to service connection for a psychiatric 
disability.  

3.  In January 1999, the RO implemented the Board's 
determination of December 1998.  By letter dated February 1, 
1999, the RO informed the veteran that service connection for 
a psychiatric disorder had been granted, and that an 
evaluation of 50 percent for this disability was awarded from 
July 12, 1994.

4.  In February 1999, the VA received from the veteran VA 
Form 21-686c, Declaration of Status of Dependents.  Nothing 
in this communication indicated a disagreement with the 
February 1, 1999, communication and a desire to seek 
appellate review.

5.  On February 14, 2000, the veteran contacted the RO and 
stated that he wished to appeal the most recent rating 
decision.  Written confirmation of this request was submitted 
to the RO on February 14, 2000.


CONCLUSION OF LAW

The requirement of a timely filing of a notice of 
disagreement has not been satisfied with respect to the 
February 1, 1999, notice of the rating decision by the RO.  
38 U.S.C.A. §§ 5105, 7105, 7108 (West 1991 & Supp. 2001) and 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, in December 1998, the Board awarded the 
veteran service connection for his psychiatric disability.  
In January 1999, the RO awarded the veteran a 50 percent 
evaluation for a psychiatric disorder from July 12, 1994.  
The veteran was notified of this determination in a 
communication dated February 1, 1999.  At that time, the 
veteran was provided several documents, including the rating 
decision that awarded him a 50 percent evaluation for his 
service-connected psychiatric disability, VA Form 21-686c, VA 
Form 28-1900, VA Form 28-8890, VA Form 21-8764, and VA 
Form 4107.  The veteran was informed that he had one year to 
file a timely notice of disagreement to the February 1, 1999, 
notice of the rating determination.  

In February 1999, the RO received from the veteran VA 
Form 21-686c, Declaration of Status of Dependents.  At that 
time, the veteran did not indicate any disagreement with the 
February 1999 rating determination. 

In April 1999, in response to the VA Form 21-686c, 
Declaration of Status of Dependents, the veteran was provided 
additional VA compensation.  No other communication was 
received from the veteran until a report of contact dated 
February 11, 2000, more than one year after the notice of the 
rating determination.  This report indicates the claimant 
requested a copy of his rating decision and the date his 
decision was made.  A report of contact dated February 14, 
2000, shows that the veteran was advised that his claims 
folder had been set to Washington, D.C., for a STAR review.  
(The Board notes a STAR review is a quality control measure 
by the Veterans Benefits Administration.)  The report of 
contact indicates the VA employee advised the claimant that 
he could send a letter "appealing his most recent decision" 
and that when his file was returned, he could be sent a copy 
of his most recent decision.  That day, February 14, 2000, 
the RO received a FAX from the veteran dated "2/14/99", 
indicating that he wished to appeal the rating determination.  
The FAX clearly records the date this statement was received 
at the RO:  February 14, 2000.  The original copy of this 
statement was received at the RO on February 16, 2000.  The 
RO date-stamped the document clearly.

The veteran was provided a copy of the original VA award in 
March 2000.  

The veteran has submitted extensive argument regarding the 
timeliness of his notice of disagreement.  This argument will 
be addressed below.

Analysis

The law provides that the Board shall determine questions 
about the timeliness of an appeal.  38 U.S.C.A. § 7105(d)(3) 
(West 1991).  Under the provisions of 38 U.S.C.A. § 7105(a) 
(West 1991), the issues of entitlement to an increased 
evaluation for the veteran's service-connected psychiatric 
disability and entitlement to an earlier effective date for 
this evaluation cannot be adjudicated by the Board at this 
time unless the veteran has filed a valid notice of 
disagreement with the February 1999 notice of the rating 
decision and then filed a substantive appeal (after receiving 
a statement of the case on these issues from the RO).  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by notice of disagreement and 
completed by substantive appeal after a statement of the case 
is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran in a statement of the case, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  In a 
decision of the United States Court of Appeals for the 
Federal Circuit in Grantham v. Brown, 114 F. 3d 1156 (Fed. 
Cir. 1997), the Federal Circuit rejected the holding in 
West v. Brown, 7 Vet. App. 329 (1995), that, for 
jurisdictional purposes, an appeal of a service connection 
claim includes all benefits potentially available that stem 
from the essential elements of the claim.  Instead, the 
Federal Circuit held that, for purposes of initiating 
appellate review, a notice of disagreement applies only to 
the element of the claim currently being decided, such as 
service connection, and necessarily cannot apply to the 
logical down-stream element of compensation level if the 
service connection claim is subsequently granted, either by 
the Board or the RO on remand from the Board.  

Although the case has not been considered by the Federal 
Circuit, to the extent that AB v. Brown, 6 Vet. App. 35 
(1993) can be construed as standing for the proposition that 
on a claim for an original rating the claimant will generally 
be presumed to be seeking the maximum benefit allowed, the 
Board finds the Federal Circuit's determination in Grantham, 
supra. clearly controls this case.   Accordingly, the Board 
concludes that the notice of disagreement that provided the 
basis for the Board's December 1998 determination can not 
serve to initiate an appeal from the RO's determination in 
regard to the rating or effective date assigned by the 
February 1999 RO decision.

In this case, the veteran was granted service connection for 
a psychiatric disability in January 1999.  The RO notified 
the veteran of this determination and of his appellate rights 
in a communication dated February 1, 1999.  This 
communication noted the diagnosis, a specific rating of the 
disability and the effective date of the award. 

Under Grantham and the statutes and regulations cited above, 
appellate review of the February 1999 notice of the rating 
decision is properly initiated by a notice of disagreement 
and completed by substantive appeal after a statement of the 
case has been issued.  A notice of disagreement of the 
February 1999 notice of the rating decision must be filed 
within one (1) year from the date of mailing of notification 
of the initial review and determination; otherwise, that 
determination is final.  The date of the letter of the 
notification is considered the date of mailing for purposes 
of determining whether a timely appeal has been filed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2001).  

Pursuant to 38 U.S.C.A. § 7105(b) and 38 C.F.R. § 20.302(a) 
(2001), a notice of disagreement shall be filed within one 
year from the date of mailing of the notification of the 
initial review and determination.  However, special wording 
is not required for a communication to be considered a 
"notice of disagreement."  It's only required that there be 
an expression that can be "reasonably" construed as a 
disagreement with a determination and a desire for appellate 
review.  38 C.F.R. § 20.201.  Further, as has been noted by 
the United States Court of Veterans Claims (Court), the 
statute, 38 U.S.C.A. § 7105, does not require technical 
pleading requirements.  Tomlin v. Brown, 5 Vet. App. 355 
(1993).  Nevertheless, the Board can find no statement 
submitted by the veteran within one year of the February 1, 
1999, notice of the rating determination that can be 
reasonably construed as a disagreement with the determination 
and a desire for appellate review. 

In a statement submitted to the VA in September 2000, the 
veteran contends that VA Form 4107 (that explains the 
veteran's appeal rights) was not enclosed in the award of 
benefits letter as it should have been done.  The Board finds 
no evidence to support this assertion.  As noted above, in 
February 1999 the RO received from the veteran a VA 
Form 21-686c, Declaration of Status of Dependents.  This form 
was provided to the veteran along with VA Form 4107 within 
the February 1, 1999 notification.  This fact clearly 
undermines the veteran's assertion that he did not receive 
the February 1, 1999 notice and its enclosures.  A copy of 
this letter (sent to the veteran on February 1, 1999) is 
contained within the veteran's claims folder. 

As stated by the United States Court of Appeals for Veterans 
Claims (hereafter the Court), absent clear evidence to the 
contrary, there is a presumption of regularity that holds 
that Government officials are presumed to have properly 
discharged their official duties.  See Baldwin v. West, 
13 Vet. App. (1999).  In this case, the Board finds that this 
presumption has not been rebutted.  The veteran has provided 
no evidence beyond his own statement and cited no evidence of 
record that would begin to undermine the presumption that he 
was properly sent notice of his appellate rights.  If 
anything, the clear evidence that the veteran received at 
least one enclosure sent to him in February 1999 buttresses 
the presumption in this case.

The veteran has also advanced a series of arguments 
concerning the question of whether he received proper notice 
and his capacity to understand and act on such notice.  As a 
preliminary matter, the Board must point out that the veteran 
has advanced arguments that are mutually contradictory.  One 
the one hand he argues that he did not understand how to act 
on notice he received.  On the other hand, he asserts he did 
not receive such notice.  Both of these propositions can not 
be true.   

The veteran has contended that he was not of sound mind at 
the time he was awarded VA benefits.  He appears to indicate 
that he was not aware of his legal rights and he did not 
understand the proceedings.  He points to findings in medical 
reports that his concentration was impaired, as were his 
thoughts and judgment.  He further argues he was on "mind 
altering" drugs.

In this regard, the Board finds no competent medical evidence 
to support the conclusion that the veteran was incompetent 
for VA purposes during the one-year period after February 1, 
1999.  The veteran acted expeditiously to obtain additional 
compensation benefits based on dependency after notice and 
submitted the proper paperwork.  The Board finds this action 
plainly undermines the assertion that the veteran lacked the 
mental capacity to understand his rights and interests.  
Moreover, the range and articulation of the veteran's 
arguments to the Board, even if they do not persuade, clearly 
indicate that he can comprehend his rights and interests.  
The VA psychiatric evaluation of September 1997, the most 
recent of record prior to 1999, demonstrates that he was 
found to be competent to manage his own benefit payments.  On 
examination, he did well on cognitive screen examination and 
his test judgment was intact.  None of the medical reports 
cited by the claimant states he was incompetent and, in any 
event, these reports were for periods before the critical 
time in question while the evidence proximate to that time 
demonstrated he was competent.  In addition, the Board must 
also note that in February 1999 the veteran's previous 
representative was provided a copy of a February 1999 rating 
determination.  In addition, the Board notes that the date 
the claimant wrote on the correspondence he sent by facsimile 
transmission to the RO in February 2000 was "2/14/99."  
This is obvious evidence that the claimant understood the 
significance of the date of the purported notice of 
disagreement.  

The veteran has contended that the "Board" willfully 
underrated the veteran and, consequently, violated his civil 
rights.  This also rises no higher than bare assertion.  The 
Board notes that it is well settled under the law that 
following a grant of service connection by the Board, it is 
the RO that must assign a disability rating.  The Board has 
no jurisdiction over the rating assigned by the RO unless an 
appeal is properly raised.  Grantham, supra.  Thus, the 
argument about violation of "civil rights" is groundless.

The veteran has contended that his service representative 
collaborated with the VA against the veteran.  Once again, 
the Board finds this argument is bare assertion unsupported 
by the facts.  There is no evidence that the Board or the RO 
conspired with the veteran's prior representative to prevent 
the veteran from filing a timely filed notice of disagreement 
to the February 1999 rating determination.  The fact that the 
claimant does not agree with the advice provided by his 
representative does not demonstrate his representative was 
conspiring against him.

The claimant appears to argue that the statement dated 
"2/14/99" received by VA in February 2000 can serve as a 
notice of disagreement to the notice provided to the claimant 
of additional compensation benefits based upon dependency in 
April 2000.  Even assuming this was so, it would be 
irrelevant to the claim that a timely notice of disagreement 
was filed with regard to the February 1999 notice of the 
original rating action assigning the 50 percent evaluation.  

The claimant maintains that the RO acknowledged that it had 
received a statement dated February 14, 1999.  The Board 
notes that the RO has acknowledged receipt of a statement 
dated February 1999 (or more precisely "2/14/99"), however, 
that is the date of the statement, not the date the statement 
was received by VA.  It is the date of receipt, not the date 
written on the document that determines whether the document 
is a timely notice of disagreement.

The claimant also makes a series of other evidentiary 
assertions that VA suppressed evidence, VA employees engaged 
in fraudulent behavior or VA employees committed "perjury."  
Once again, the Board finds these are merely assertions 
without any basis in the record.   

Under 38 C.F.R. § 3.109(b):


Time limits within which claimants or 
beneficiaries are required to act to perfect 
a claim or challenge an adverse VA decision 
may be extended for good cause shown.  Where 
an extension is requested after expiration of 
a time limit, the action required of the 
claimant or beneficiary must be taken 
concurrent with or prior to the filing of a 
request for extension of the time limit, and 
good cause must be shown as to why the 
required action could not have been taken 
during the original time period and could not 
have been taken 
sooner than it was.  Denials of time limit 
extensions are separately appealable issues.

The United States Court of Appeals for Veterans Claims has 
held that Secretary by this regulation has provided that the 
one-year time limit for filing a notice of disagreement "may 
be extended for good cause shown".  38 C.F.R. § 3.109(b) 
(1993) (Emphasis added.)  But the Court also noted that 
"There is no legal entitlement to an extension; the 
regulation commits the decision to the sole discretion of the 
Secretary."  Corry v. Derwinski, 3 Vet. App. 231, 235 
(1992).  The exercise of such a discretionary authority as to 
which regulations have been prescribed is subject to review 
by this Court to determine whether the exercise of discretion 
was made in accordance with the regulatory guidance or 
whether the decision was made in an arbitrary or capricious 
manner.  38 U.S.C. § 7261(a)(3)(A) (West 1991 & Supp. 2001).

The Board finds that to the extent the claimant argues his 
mental condition precluded him from timely filing a notice of 
disagreement with the February 1, 1999 notice of the rating 
determination assigning a 50 percent disability rating and 
assigning an effective date for that award, he may have 
raised an implied claim under 38 C.F.R. § 3.109(b).   While 
the RO has not expressly considered an implied claim, if 
raised, under 38 C.F.R. § 3.109(b), the RO clearly has 
considered the factual predicate for such a claim.  The RO 
did not find persuasive his argument that he suffered an 
incapacitating mental condition that precluded him from 
timely filing his notice of disagreement.  Since the RO 
considered this factual predicate, adjudicated it and 
notified the veteran of its determination, the Board finds no 
basis to return this implied claim, if raised, back to the RO 
for further consideration.  The RO has addressed the essence 
of such a claim and the Board has found that determination 
was correct.  Clearly, such a determination also is also 
dispositive of the any implied claim under 38 C.F.R. § 
3.109(b).  To return such an implied claim to the RO would be 
a useless act.

The veteran has submitted several receipts for registered 
mail dated December 2000.  However, the veteran has never 
indicated that these are a receipt for a timely filed notice 
of disagreement, nor for that matter could they be a timely 
filed notice of disagreement to the notice of February 1, 
1999.  The claims folder does not reflect a document that was 
received by VA within the time limit for filing a notice of 
disagreement to the February 1999 notice.  The Board finds 
the mere submission of nonspecific receipts for registered 
mail does not rebut the presumption of regularity. 

The Board has received the veteran's October 24, 2001, 
statement regarding alleged unethical practices of his former 
representative before the VA.  Such contentions, however, do 
not provide a basis to find that the veteran filed a timely 
notice of disagreement.  The veteran contends that his 
representative was negligent in his responsibilities.  
However, the Board has reviewed the veteran's claims folder 
and finds no indication that this contention is accurate.  If 
anything, the representative attempted to highlight to the 
claimant the fact that the key appellate issue before the 
Board was the timeliness of the notice of disagreement.  The 
veteran's apparent refusal to face this fact at times does 
not demonstrate a want of ethics on the part of the 
representative. 

The veteran appears to indicate that the Board has not 
received a copy of a December 2000 statement to the RO.  
However, the December 2000 communication has been associated 
with the veteran's claims folder.  In this communication the 
veteran contends that the signing of the Declaration of the 
Status of Dependents, VA Form 21-686c, does not verify beyond 
any doubt that the veteran received Form 4107.  It was 
indicated that the VA representative did not give or have the 
veteran sign any paperwork that would have "validated" that 
the VA form was received.  The Board finds no merit to this 
contention as it does not begin to rebut the presumption of 
regularity the record establishes in this matter with regard 
to whether the VA Form 4107 accompanied the February 1, 1999 
notice as discussed above. 

The Board concludes that no timely appeal from the February 
1999 notice of the rating decision was filed by the veteran.  
38 C.F.R. §§ 20.200, 20.302(a).  The Board is precluded from 
accepting applications for review on appeal that are not in 
conformity with the law in governing such appeals.  
38 U.S.C.A. § 7108.  The formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme that requires the filing of both a notice 
of disagreement and a formal appeal.  Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, this case is not properly 
before the Board.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§ 20.302(b).  

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001), 66 Fed. Reg., No. 168, 
45620-45632 (Aug. 29, 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this context, however, this matter turns upon an extremely 
narrow question: whether or not a timely notice of 
disagreement was received with regard to the February 1, 
1999, notice of the rating determination.  The Board finds 
that the law and regulations and the facts pertaining to this 
narrow question have been fully set forth by the RO to the 
claimant in the statement of the case of December 2000 and 
the statement of the case with the cover letter dated in 
February 2001.  His pleadings demonstrate that he 
comprehends, when he so chooses, the determinative question 
in this case.  The RO has fully developed the record and 
there is no indication that there are any existing 
outstanding records that are pertinent to this matter.  As 
the record is fully developed, the Board finds that the 
obligation under the VCAA for the RO to explain the 
respective obligations of the claimant and VA to secure 
records is moot.  Accordingly, the Board finds that the 
notice and development requirements of the VCAA already have 
been fulfilled in the context of this case.  As the RO has 
fully satisfied these requirements, it is not prejudicial for 
the Board to proceed to a determination on this matter.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

ORDER

A timely notice of disagreement with the February 1, 1999, 
written notice of the VA rating decision was not submitted, 
the appeal from the rating decision is dismissed.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

